Citation Nr: 0816990	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-34 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployment due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from January 1941 to June 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

Pursuant to a February 2008 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007).


FINDINGS OF FACT

1.  Service connection has been established for the following 
disabilities: post traumatic stress disorder (PTSD), rated as 
50 percent disabling; hearing loss, rated as 30 percent 
disabling; left shoulder injury residuals, rated as 20 
percent disabling; shrapnel wound residuals of the right leg, 
left thigh scar, tinnitus, and left shoulder weakness, each 
rated as 10 percent disabling; and scars of the right lower 
leg and left shoulder, each rated as noncompensably (0 
percent) disabling.  The combined rating for the service-
connected disabilities is 80 percent.  

2.  The combined service-connected evaluation meets the 
schedular threshold requirements for assignment of a total 
disability rating based on individual unemployability.

3.  The competent and probative evidence of record 
preponderates against a finding that the veteran's service-
connected disabilities alone are of such nature and severity 
as to prevent him from securing or following substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 3.340, 3.341, 4.15, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect). 

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In a January 2003 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  This 
letter pre-dated the RO's August 2003 rating decision.  See 
also VCAA letters dated in March 2006 and November 2006.

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Accordingly, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  A March 2006 RO letter provided the information 
mandated by Dingess.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.

Facts, Law, and Analysis

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340 
(2007).

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

In exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In 
determining whether unemployability exists for TDIU, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but not to his age or to any impairment caused by non-
service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19.

At the time the veteran filed his TDIU claim in September 
2002, service connection was in effect for the following 
disabilities: hearing loss, rated as 30 percent disabling; 
left shoulder injury residuals, rated as 20 percent 
disabling; shrapnel wound of the right leg, left thigh scar, 
tinnitus, and left shoulder weakness, each rated as 10 
percent disabling; and scars of the right lower leg and left 
shoulder, each rated at 0 percent.  The combined rating for 
the service-connected disabilities was 60 percent.  Thus, the 
veteran did not meet the minimum percentage requirements for 
consideration of a TDIU under 38 C.F.R. § 4.16(a) at that 
time.

Subsequently, in an October 2004 rating decision, service 
connection was established for PTSD and a 30 percent 
evaluation was assigned, which brought his combined 
evaluation to 80 percent, thereby meeting the threshold 
schedular requirements for consideration of a TDIU under 38 
C.F.R. § 4.16(a).  In August 2005, the disability rating for 
PTSD was increased to 50 percent.  The veteran's combined 
evaluation of 80 percent is unchanged.

The individual ratings assigned for the veteran's individual 
service-connected disabilities, and the combined rating for 
the service-connected disabilities, are not currently in 
dispute.  

The veteran maintains that his service-connected PTSD and 
hearing loss render him totally unemployable, and during the 
course of this appeal he has met the minimum schedular 
requirements for a TDIU under 38 C.F.R. § 4.16(a).  The Board 
acknowledges the veteran's assertions and his significant 
degree of functional impairment due to his service-connected 
disabilities.  However, we must also point out that the 
evidence in this type of claim must show that he is unable to 
pursue a substantially gainful occupation due solely to his 
service-connected disabilities.  The mere fact that a veteran 
is unemployed or has difficulty obtaining a job in the 
available employment marketplace is not enough.  As the Court 
of Appeals for Veterans Claims has emphasized, a high 
disability rating in itself is recognition that the 
impairment makes it difficult to obtain or retain employment, 
but the ultimate question is whether the veteran is 
individually capable of performing the physical and mental 
acts required by employment (without consideration of his 
advanced age or of the effects of non-service-connected 
disabilities), rather than whether he is having difficulty 
finding employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

In his September 2002 claim for TDIU (VA Form 21-8940), the 
veteran initially reported that arthritis and hearing loss 
were preventing him from securing or following any 
substantially gainful occupation.  He indicated that he had 
completed high school, and that his most recent post-military 
work experience was as a security guard.  He said he had not 
engaged in any gainful occupation since 1995.  In a 
subsequent VA Form 21-8940, received in January 2006, he 
changed his reason for unemployment to say that his PTSD and 
left shoulder injury disabilities alone affect his 
employability.  

The evidentiary record in this case is extensive, consisting 
of VA and non-VA treatment reports, dated between 1974 and 
2006, and includes records from the Social Security 
Administration (SSA).  These records reflect that the 
veteran, who was born in 1921, retired in 1974, after more 
than 30 years of employment, due to physical impairment 
caused by a non-service-connected disability, degenerative 
arthritis.  After that disability retirement, however, he 
continued to work as a security guard, and in 1980 was found 
to be disabled by SSA due to severe osteoarthritis of the 
neck, knees, hands, and back.  Even so, the veteran continued 
to work until 1995.  The medical records that accompany those 
determinations do not mention the veteran's service-connected 
disabilities, nor were any of the service-connected 
disabilities considered among the impairments listed to 
support either of those non-VA disability benefits decisions.  
In fact, none of the remaining VA or private medical records 
in the file ascribe an inability to work solely to the 
veteran's service-connected disabilities.  

For example, in May 2002 the veteran underwent VA examination 
of his service-connected shrapnel wound residuals of the 
right leg.  The examiner noted that his range of motion of 
the right leg was limited by pain, incoordination, and 
weakness, with pain having the major functional impact.  The 
examiner did not otherwise indicate that the veteran's right 
leg disability precluded him from securing or following a 
substantially gainful occupation. 

In July 2003, the veteran was sent for VA examination to 
assess the current state of his service-connected 
disabilities and their impact on his employability.  It was 
the opinion of the examiner in general that the veteran's 
employability was limited, but not necessarily precluded, by 
both service-connected and non-service-connected 
disabilities.  

During neurological consultation in December 2004, the 
examiner determined that the veteran's impairment with regard 
to employment was the result of musculoskeletal pain due to 
both service-connected right lateral leg and left lateral 
thigh disabilities and non-service-connected cervical spinal 
stenosis and low back fusion.  These problems combined to 
make the veteran unable to work, as he could not sit for a 
long period of time or do anything that required physical 
exertion.  

In August 2006, the veteran's service-connected PTSD, hearing 
loss, and left shoulder disabilities were evaluated.  The VA 
clinical evaluations were negative for any significant 
problems and offered no indication that any of the 
disabilities rendered the veteran unable to work at a 
substantially gainful occupation.  There was no indication in 
the clinical findings that the disabilities involved factors 
which are not reflected in the VA Rating Schedule, or which 
impair his ability to work to a greater degree than thus 
recognized.  

Moreover, the veteran's remaining service-connected 
disabilities, namely the tinnitus and scars, are not 
significantly disabling from an industrial standpoint.  There 
is no medical evidence of record which shows that the veteran 
has sought regular medical treatment for these disabilities 
or that such disabilities preclude him from securing or 
following substantially gainful employment.  

In summary, therefore, there is no evidence that the 
veteran's circumstances with regard to his service-connected 
disabilities are so exceptional as to warrant a grant of a 
TDIU under the provisions of section 4.16(b).  Clearly, the 
service-connected PTSD is productive of the greatest degree 
of disability, as indicated by the 50 percent rating.  While 
the veteran undoubtedly suffers from considerable psychiatric 
impairment, the record clearly shows that he had worked 
satisfactorily for more than three decades until his 
retirement due to severe osteoarthritis of multiple joints.  
Such non-service-connected disabilities, however, may not be 
considered in support of the TDIU claim.

While the Board does not wish to minimize the nature and 
extent of the veteran's overall disability, the evidence of 
record does not support his claim that his service-connected 
disabilities are sufficient to produce unemployability.  
Although they combine to produce significant impairment, the 
evidence does not reflect gainful employment is precluded 
solely due to such service-connected disabilities.  To the 
extent to which the veteran is limited by his service-
connected disabilities, such limitations are contemplated and 
being compensated by the 80 percent combined disability 
rating currently assigned.  Accordingly, a TDIU is not 
warranted.  38 C.F.R. § 4.16(b).


ORDER

Entitlement to TDIU is denied. 



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


